DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 11/29/21 have been fully considered and entered. Claim 1 has been amended as requested.  Claims 2, 11, 16 and 19 are canceled. Claim 20 is withdrawn. Applicant’s amendments are not found sufficient to overcome the obviousness type rejection based on the combination of over Keese et al., US 2010/0159223 in view of Christiansen et al., US 2005/0170720 A1 and Applicant’s arguments are not found persuasive of patentability for reasons set forth below. 
Response to Arguments
2.	Applicants argue that the combination of prior art does not teach the claimed fabric comprising the claimed woven reinforcement fabric with the claimed coating wherein the claimed woven fabric has the claimed window size openings and openness. Applicants further argue that primary reference of Keese et al., does not teach that the claimed elastomer is a condensation of polymerized silicone.  This argument is not found persuasive. 
	With regard to the claimed elastomer, Keese et al., teach that the silicone polymer can be derived from an aqueous dispersion and can include precured silicone with terminal end groups that undergo condensation reaction during drying. In particular, the silicone polymer can be derived from an aqueous dispersion of precured silicone with terminal groups or additives, such as cross-linkers, that undergo a condensation reaction when dried (section 0014). Applicant’s specification discloses the exact same silicone polymer as suitable. 
With regard to claimed openness range, the Examiner is of the position that the claimed openness range corresponds to the size the window openings in the woven fabric. Since the 
The primary reference of Keese et al., was relied upon to teach coating a reinforcing woven fabric with a first coating of comprised of a perfluoropolymer and a second coating comprising a blend perfluoropolymer and a silicone polymer; wherein the amount of silicone polymer ranges between 2-30 wt.% (abstract). The secondary reference of Christiansen et al., was relied upon to teach an article comprising a PTFE coated reinforcing mesh of a woven fabric with the claimed openings ranging from 2-40mm, preferably 4-12mm (sections 0039 and 0044). It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re  Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA) .  In the instant case, the Examiner is of the position that since the primary reference of Keese et al., teach a woven fabric as the reinforcement and is used in the same type capacity and fields of endeavor as the secondary reference of Christiansen et al., (general industrial use) proper motivation exists to combine references. The Examiner maintains that proper motivation exists to look to the prior art to identify suitable woven fabrics useful as the reinforcing material that is used in similar fields of endeavor. As such, the Examiner maintains the position that the combination of Keese et al., and Christiansen et al., render the rejected claims obvious. With regard to the limitation of “wherein the woven fabric has an openness ranging from 1-25%, the Examiner is of the position that since the combination of Keese et al., and Christiansen et al., meet all of the claimed structural and chemical limitations of the claimed fabric the claimed “openness” would be exhibited once the article of modified Keese et al., is available. It appears that the openness range corresponds to the size of the window openings in the woven fabric. Further, Applicants 

Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claim(s) 1,3-6, 9-10,12-15 and 17-18 stand rejected under 35 U.S.C. 103 as obvious over Keese et al., US 2010/0159223 in view of Christiansen et al., US 2005/0170720 A1. 
	With respect to claims 1 and 3-4 the published patent application issued to Keese et al., teach a coating a reinforcing fabric with a first coating of comprised of a perfluoropolymer and a second coating comprising a blend of perfluoropolymer and a silicone polymer; wherein the amount of silicone polymer ranges between 2-30 wt.% (abstract). Keese et al., teach that the silicone polymer can be derived from an aqueous dispersion and can include precured silicone with terminal end groups that undergo condensation reaction during drying. In particular, the silicone polymer can be derived from an aqueous dispersion of precured silicone with terminal groups or additives, such as cross-linkers, that undergo a 
	With regard to claims 1 and 18, Keese et al., does not teach the claimed window size of the openings between the warp and weft threads of the woven fabric. However, woven fabrics of having at least the claimed opening size are known in the art and used in various industries. For example, the published patent application issued to Christiansen et al., teach an article comprising a PTFE coated reinforcing mesh of a woven fabric with openings ranging from 2-40mm, preferably 4-12mm (sections 0039 and 0044). Said article is used as weather protection type membranes in the fields of building, shelters, tents, roofing etc (section 0003). Therefore, it would have been obvious to use a woven fabric in the reinforcing article of Keese et al., with an opening between the warp and weft threads in the claimed range as taught by Christiansen et al. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1395 (2007). The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960). 

The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
With regard to the limitation of “wherein the woven fabric has an openness ranging from 1-25%, the Examiner is of the position that since the combination of Keese et al., and Christiansen et al., meet all of the claimed structural and chemical limitations of the claimed fabric the claimed “openness” would be exhibited once the article of modified Keese et al., is available. It appears that the openness range corresponds to the size of the window openings in the woven fabric.  Applicants have not set forth any distinguishing features which would provide for the claimed “openness”.

5.	Claim(s) 7-8 stand rejected under under 35 U.S.C. 103 as obvious over Keese et al., US 2010/0159223 in view of Christiansen et al., US 2005/0170720 A1 as applied to claim 1 and further in view of Hahn et al., US 2002/0078856.


Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNDA SALVATORE/
Primary Examiner, Art Unit 1789